On the 16th day of October, 1987, Thomas D. Kelley, Jr., of Kansas City, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law pursuant to Supreme Court Rule 217 (235 Kan. cxxxii).
Several complaints against the respondent have been filed with the Disciplinary Administrator and are now pending before the Kansas Board for Discipline of Attorneys or this Court. The Court, having reviewed the formal complaints on file, finds that respondent’s surrender of his license and privilege to practice law in Kansas should be accepted.
It is Therefore Ordered that Thomas D. Kelley, Jr., be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike his name from the rolls of attorneys admitted to practice law in Kansas.
It is Further Ordered that Thomas D. Kelley, Jr., shall forthwith comply with the provisions of Supreme Court Rule 218 (235 Kan. cxxxii).
It is Further Ordered that this order shall be published in the official Kansas Reports.
It is Further Ordered that all disciplinary proceedings pending before the Board for Discipline of Attorneys and the Kansas Supreme Court against Thomas D. Kelley, Jr., be and they are hereby terminated and the costs thereof are charged to Thomas D. Kelley, Jr.